Citation Nr: 0408461	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-42 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Whether and new material evidence has been received to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
traumatic headaches.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left knee disability.

6.  Entitlement to special monthly pension based on the need 
for aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from April 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs to (VA).  

In a May 1996 rating decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a low back injury.  The 
veteran appealed that issue to the Board.  In a September 
1998 decision, the Board (among other things) determined that 
the RO had incorrectly adjudicated the low back claim as an 
attempt to reopen a claim subject to a prior final denial.  
The Board remanded this issue back to the RO for a merits 
analysis on a de novo basis.  

In a June 2002 rating decision, the RO determined that new 
and material evidence had not been received to reopen claims 
of entitlement to service connection for duodenal ulcer, for 
posttraumatic headaches, for degenerative disc disease of the 
cervical spine, and for left knee disability.  At the same 
time, the RO denied special monthly pension.  A notice of 
disagreement was received in June 2002, a statement of the 
case was issued in November 2002, and a substantive appeal 
was received in January 2003.  

Board hearings were held in April 1998 and April 2003.  
Because these Board hearings were conducted by different 
Veterans Law Judges, appellate review of the issues on appeal 
has been assigned to a panel of three Veterans Law Judges, 
which panel includes both of the Veterans Law Judges who 
conducted the Board hearings.  38 C.F.R. § 20.707 (2003). 

For reasons hereinafter explained, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part. 


FINDINGS OF FACT

1.  Service connection for cervical spine disability was 
denied by the Board in September 1998; a motion for 
reconsideration was subsequently denied by the Board in May 
2001, and an appeal by the veteran to the United States Court 
of Appeals for Veterans Claims was dismissed in September 
2001.  

2.  Certain evidence submitted since the September 1998 
decision bears directly and substantially upon the issue of 
entitlement to service connection for cervical spine 
disability, is not cumulative, and is so significant that it 
must be considered in order to fully decide the merits of the 
claim.  




CONCLUSIONS OF LAW

1.  The September 1998 Board decision which denied 
entitlement to service connection for cervical spine 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2003).

2.  Certain evidence submitted since the September 1998 
decision is new and material, and the veteran's claim of 
entitlement to service connection for cervical spine 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Spine Disability

In a September 1998 decision, the Board, in part, denied a 
request by the veteran to reopen a claim of service 
connection for cervical spine disability.  The veteran filed 
a motion for reconsideration which was denied by the Board in 
May 2001.  The veteran also attempted to appeal the September 
1998 Board decision to the United States Court of Appeals for 
Veterans Claims (Court), but the Court dismissed the appeal 
in September 2001.  The September 1998 Board decision is 
therefore final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003). 

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Board notes here that the provisions of 38 
C.F.R. § 3.156(a) were amended during the course of the 
appeal.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the amended version is only applicable to claims 
filed on or after August 29, 2001.  The veteran's current 
request to reopen was received in June 2001.  Therefore, the 
change in the regulation does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

The veteran's service medical records are missing and 
presumed to have been destroyed at a fired at the National 
Personnel Records Center in 1973.  Available records do show 
that the veteran was treated for unspecified illness from 
December 17th to December 31, 1944.  

VA outpatient treatment records include assessments of 
degenerative disc disease of the cervical spine May 1990.  

A May 1990 X-ray of the cervical spine was interpreted as 
revealing degenerative disc disease at C5-6 and C6-7 as well 
as degenerative joint disease at multiple levels.  A separate 
clinical record dated in the same month indicates that the 
veteran was complaining of a four-day history of soreness and 
tightness in the back of his neck.  The pertinent assessment 
was degenerative joint disease of the cervical spine with 
strain.

In September 1991, the RO denied service connection for a 
cervical spine disability.  The RO found at that time that 
there was no evidence that the condition existed during 
service or within one year following separation from service.

A VA examination conducted in November 1991 resulted in a 
pertinent diagnosis of degenerative disc disease of the 
cervical spine.  The veteran reported that he injured his 
neck as a result of a motor vehicle accident during active 
duty.  He indicated that he was hospitalized at a field 
hospital.  He reported that he had had residual pain and 
soreness in his neck for a long time.  A November 1991 X-ray 
of the cervical spine was interpreted as revealing 
degenerative joint disease.  The pertinent diagnosis from the 
VA examination was degenerative disc disease of the cervical 
spine.

The veteran testified in November 1994 that he injured his 
neck in a motor vehicle in 1943 while on active duty.  

VA outpatient treatment records evidence complaints of 
cervical spine pain in 1995.  

The veteran testified in February 1997 that he injured his 
neck in a motor vehicle accident in December 1943.  

A February 1997 lay statement from S. C. indicates that the 
veteran injured his neck during active duty and was 
hospitalized for the disorder.  

In a September 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a cervical 
spine injury.  The Board found that the evidence added 
subsequent to the November 1994 RO decision did not include 
competent medical evidence which demonstrated a relationship 
between a claimed neck injury in service and the current 
diagnosis of degenerative disc disease of the cervical spine.  
In September 2001, the Court dismissed the veteran's appeal 
of the September 1998 Board decision for lack of 
jurisdiction.  The September 1998 became final.  

In a March 2001 affidavit, the veteran attested to the fact 
that he had a clear memory of injuring his neck in 1942 
during liberty.

In May 2001, Daily Sick Reports and Morning Reports were 
associated with the claims files.  The records demonstrated 
that the veteran was hospitalized from November 9, 1942 to 
December 3, 1942.  

In January 2002, L. B. C. reported that she remembered the 
veteran being treated at her father's clinic for severe back 
pain after his discharge from the military.  The author 
indicated that she was a Registered Nurse.  She opined that 
the conditions treated by her father were related to injuries 
the veteran received in service.  She wrote that the back 
condition did not resolve.  

The veteran testified before the undersigned in April 2003 
that he injured his neck as a result of a motor vehicle 
accident which occurred in 1942.  He alleged that he had 
problems with this neck since that time.  He testified that 
he was seen by a private physician, Dr. B. A. T. in 1946, for 
his hip, back, spine and knee.  He indicated that the doctor 
had a nurse who was also his daughter, Mrs. P.  He testified 
that he did not have problems with his back prior to the 
accident.  He testified that he was unable to obtain any 
post-service treatment records from his private doctors.  

Analysis

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for cervical spine disability.  The January 2002 
statement from L. B. C., a reported nurse, indicates that she 
remembered the veteran being treated for back problems after 
his discharge from active duty and also sets forth her 
opinion that the back problems are related to service.  
Although L. B. C. did not indicate what part of the back was 
involved, it is possible that she was indicating that the 
veteran was treated for cervical spine disability at that 
time.  The Board finds that the statement, from an apparently 
competent source, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the cervical 
spine disability claim has been reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cervical spine 
disability has been reopened.  The appeal is granted to that 
extent subject to the provisions set forth in the following 
remand section of this decision.  




REMAND

At the April 2003 Board hearing, the veteran appeared to 
indicate that he receives ongoing VA medical treatment for 
his various disorders.  The claims file does not appear to 
include any current VA treatment records.  As such records 
are within VA's control, appropriate action to obtain any 
such records must be undertaken before the Board may proceed 
with appellate review of any of the issues on appeal.  See 
generally 38 C.F.R. § 3.159. 

With regard to the low back disability claim, the veteran has 
alleged that he injured his low back when he was involved in 
a motor vehicle accident during active duty.  The service 
medical records are missing and presumed to have been 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Certain service records indicate that the veteran 
was hospitalized during active duty, but the reasons for the 
hospitalizations were not reported.  In a January 2002 
statement, a registered nurse reported that she remembered 
the veteran being treated for severe back pain after his 
discharge from the military.  The author opined that the 
veteran's injuries were related to injuries he received 
during active duty service.  Significantly, no medical 
records were submitted to back up the opinion and, in fact, a 
reading of the file indicates that the pertinent medical 
records cannot be obtained.  The Board finds the veteran 
should be scheduled for a VA examination to determine if he 
currently experiences a low back disorder and, if so, is it 
related to any incident of active duty service.  The veteran 
also claims that his cervical spine disability is related to 
the reported inservice accident.  In view of the fact that 
this claim has been reopened, an appropriate examination is 
also in order for this issue.  Additionally, the registered 
nurse who furnished the January 2002 statement should be 
contacted and asked to clarify the type of back disorder 
treated; that is, low back and/or cervical spine. 

The record also includes a June 10, 2001, statement from a 
physician indicating that the veteran needed the aid and 
attendance of another person.  However, the examination 
findings upon which such opinion was based are unclear.  The 
Board finds that the veteran should be afforded a VA 
examination to determine if he qualifies for special monthly 
pension.   

The Board also notes contentions advanced by the veteran's 
representative regarding perceived deficiencies in furnishing 
notice and assistance to the veteran under the provisions of 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Without commenting on the merits of the 
representative's contentions in this regard, in view of the 
need to return the case to the RO for the reasons set forth 
above, the Board believes it appropriate to direct the RO to 
take any necessary action to ensure proper compliance with 
VCAA.  

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should take appropriate action 
to obtain and associate with the claims 
file all VA medical records documenting 
treatment for the disabilities at issue.  

3.  The RO should contact Mrs. L. B. C. 
and request clarification of her January 
25, 2002, letter regarding the location 
of the back pain (lumbar spine, thoracic 
spine, cervical spine) treated by her 
father after service.  She should also be 
asked if she has any recollection of any 
back disorders which were diagnosed and 
the beginning and ending dates of 
treatment rendered by her father for back 
pain.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
low back and cervical spine disabilities 
found on examination.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary testing 
should be accomplished.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  After reviewing the claims 
file and examining the veteran, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran current 
experiences low back and/or cervical 
spine disability which is/are causally 
related to any incident from the 
veteran's active duty service.  A 
rationale should be furnished for all 
such opinions.  If the examiner cannot 
offer a requested opinion without 
engaging in speculation that fact should 
be noted.

5.  The veteran should be afforded a VA 
aid and attendance/housebound 
examination.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  
Based on the examination and review of 
the claims file, the examiner should 
offers opinions as to the veteran's 
ability to dress and undress himself, to 
keep himself ordinarily clean and 
presentable, to frequently need 
adjustment of any special prosthetic or 
orthopedic appliances that he cannot 
adjust because of his disabilities, to 
feed himself through loss of coordination 
of upper extremities or through extreme 
weakness, inability to attend to the 
wants of nature, or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment.  The examiner 
shall report if the veteran is actually 
bedridden. 

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should review the expanded record and 
determine if the benefits sought as to 
all issues on appeal can be granted.  The 
RO's consideration of the service 
connection for cervical spine disability 
issue should be under a merits analysis 
in view of the fact that this claim has 
been reopened.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



			
	GARY L. GICK	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



